70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.SEALED I, Appellant,v.Gerald SHUR;  Paul Schultz, Appellees.
No. 95-1695MN
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1995Filed Nov. 14, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sealed I, an inmate in the Federal Witness Protection Program, brought this action under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Sealed I contends that Gerald Shur and Paul Schultz, who are both involved in the placement of prisoner-witnesses, acted with deliberate indifference to Sealed I's safety needs by housing him in life-threatening environments.  The district court granted summary judgment in Shur's and Schultz's favor.  Having carefully reviewed the record, the briefs, and the well-reasoned magistrate judge's report adopted by the district court, we find no errors of law in the magistrate judge's analysis.  Because the controlling law is clear and an extended opinion would have no precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.